Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-01654-MSK-NRN

   SAUNDERS-VELEZ,

          Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS (CDOC),
   TRAVIS TRANI, in his official capacity as Director of Prisons,
   MIKE ROMERO, in his official and individual capacities as Colorado Territorial Correctional
   Facility Warden, RICK RAEMISCH, in his official capacity as Executive Director of Colorado
   Department of Corrections,
   RYAN LONG, in his official capacity as Denver Reception and Diagnostic Center Warden,
   KELLIE WASKO, in her official capacity as Deputy Executive Director of Colorado
   Department of Corrections,
   DENVER RECEPTION AND DIAGNOSTIC CENTER (DRDC), and
   THE COLORADO TERRITORIAL CORRECTIONAL FACILITY (CTCF),

          Defendants.


                       PLAINTIFF’S MOTION FOR AN EXPEDITED TRIAL


          Plaintiff Lindsay Saunders-Velez, through her attorneys, Paula Greisen and Meredith

   Munro of the law firm KING & GREISEN, LLP, and Lynly S. Egyes and Shawn Thomas

   Meerkamper of TRANSGENDER LAW CENTER, respectfully requests an expedited trial in this matter

   pursuant to Fed. R. Civ. P. Rule 16(c)(2)(P), Fed. R. Civ. P. Rule 40, and D.C. Colo. L. Civ. R

   40.1, in the interest of justice, and if necessary, modify the scheduling order pursuant to Fed. R.

   Civ. P. Rule16 (b)(4), and in support thereof states as follows:
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 2 of 8




                                         I.      INTRODUCTION

             This is a civil rights action alleging that Defendants, Colorado Department of Corrections

   and officers thereof (hereinafter collectively “CDOC”), have violated the rights of Plaintiff

   Lindsay Saunders-Velez, a 20-year-old incarcerated transgender woman in CDOC’s care. CDOC

   refuses to treat Ms. Saunders-Velez as the young woman she is, including by housing her with

   men in blatant disregard for her safety, subjecting her to unnecessary and demeaning strip

   searches conducted by male guards, refusing to refer to her as a woman, and refusing to allow her

   access to the clothing and personal items it allows to other women.

             Since initiating this lawsuit, Ms. Saunders-Velez has been the victim of repeated sexual

   violence, as well as a harassment and intimidation campaign undertaken by CDOC employees.

       II.       RELEVANT PROCEDURAL HISTORY AND FACTUAL BACKGROUND

             Plaintiff filed her complaint pro se on July 7, 2017 [Doc. 1], raising issues related to being

   exclusively searched by male guards, being denied access to clothing and personal items CDOC

   allows to other incarcerated women, and the failure to adequately treat her gender dysphoria.

   Plaintiff filed an Amended Complaint on August 7, 2017 [Doc. 5]. On January 19, 2018,

   Plaintiff, still unrepresented, filed a document with the Court entitled “Memorandum” [Doc. 25],

   in which she informed the Court of her first sexual assault at Colorado Territorial Correctional

   Facility, announced that she intended to challenge her assignment to a men’s prison despite the

   obvious risks thereof, and detailed her prior attempts to raise this issue with CDOC.

             Subsequently, Plaintiff retained counsel from the law firm of King & Greisen, LLP, who

   entered their appearances on April 19, 2018 and filed Plaintiff’s Second Amended Complaint

   May 30, 2018 [Doc. 51]. Plaintiff’s Second Amended Complaint brings § 1983 claims under the
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 3 of 8




   Fourth and Eighth Amendments. Co-counsel for Plaintiff, Lynly S. Egyes and Shawn Thomas

   Meerkamper of Transgender Law Center, entered their appearances on August 20, 2018.

             On November 6, 2018 Plaintiff filed a third amended complaint adding a claim pursuant to

   42 USC § 1985(2) against Defendants based upon events that occurred subsequent to her

   amended complaint, for interfering with her civil rights by attempting to intimidate her for the

   purpose of coercing her to abandon the instant suit.

             The parties are currently in discovery. On September 10, 2018 Plaintiff filed a motion to

   compel discovery responses [Doc. 67]. Pursuant to the Court’s scheduling order [Doc. 64] the

   parties have exchanged expert witnesses and initial disclosures. Although there have been

   substantial delays by the Defendants in providing discovery, undersigned counsel believes that all

   essential depositions have been conducted and is ready to proceed to trial.

             According to CDOC’s website, Plaintiff’s next parole hearing date will be scheduled

   during January 2019. [See Offender Search, annexed hereto as Exhibit 1]. 1 Based on

   conversations between the undersigned counsel and defense counsel, it is clear that the

   Defendants are planning on arguing that Plaintiff’s claims for violations of her Eighth and Fourth

   Amendments of the U. S. Constitution would become moot if she is paroled at that time. Not

   surprisingly, undersigned counsel does not concede that a granting of parole would moot these

   issues. Nevertheless, because Plaintiff is asserting important constitutional rights and the issue

   presented include matters of substantial public importance, Plaintiff now seeks an order to set a

   trial as soon as possible in the interest of justice.




   1
       Available at: https://www.doc.state.co.us/oss/
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 4 of 8




                                          III.    ARGUMENT

   A.     Pursuant to Court’s Inherent Power To Manage Their Cases For Efficient Use Of
          Judicial Resources, And In The Interest Of Justice The Court Should Set an
          Expedited Trial Date

          Federal District courts “possesses inherent powers that are ‘governed not by rule or

   statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

   the orderly and expeditious disposition of cases.’ Link v. Wabash R. Co., 370 U.S. 626, 630–631

   (1962); see also United States v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259 (1812).” Dietz v. Bouldin,

   136 S. Ct. 1885, 1891, 195 L. Ed. 2d 161 (2016). Such power is permissible “as long as the

   action is a reasonable response to a specific problem and does not contradict any express rule or

   statute.” Estate of Strong v. City of Northglenn, Colorado, No. 17-CV-1276-WJM-MEH, 2018

   WL 3126099, at 4 (D. Colo. June 26, 2018) (quoting Dietz v. Bouldin, 136 S. Ct. 1885, 1891–

   92 (2016)).

          The United States Supreme Court has repeatedly reinforced this judicial authority in a

   variety of circumstances. See, e.g., Dietz v. Bouldin, 136 S. Ct. 1885 (2016) (district court may

   rescind its jury discharge post-verdict and recall it in civil cases where the jury has not been

   tainted); Landis v. North American Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936)

   (district court has inherent power to stay proceedings pending resolution of parallel actions in

   other courts); Link, 370 U.S. at 631–632 (district court has inherent power to dismiss case sua

   sponte for failure to prosecute); Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (district court

   has inherent power to vacate judgment procured by fraud); United States v. Morgan, 307 U.S.

   183 (1939) (district court has inherent power to stay disbursement of funds until revised

   payments are finally adjudicated).
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 5 of 8




          The development and revision of Federal Rules of Civil Procedure, likewise, reflect this

   inherent power to expedite cases moving forward. Fed. R. Civ. P. Rule 1 mandates that the rules

   be “construed and administered to secure the just, speedy, and inexpensive determination of

   every action.” Fed. R. Civ. P. Rule 1. In 1983, Fed. R. Civ. P. Rule 16 was dramatically

   expanded, both to reflect the emerging case management philosophy to minimize cost and delay

   and to provide a secure rules-based foundation for active case management practices. See Fed. R.

   Civ. P. 16 advisory committee’s note (1983). Today, Rule 16 provides Courts multiple tools to

   manage cases including scheduling the deadlines and scope of discovery, utilizing special

   procedures for complex cases, disposing of motions, amending pleadings, and “tak[ing]

   appropriate action” as to any matter that may “in other ways facilitate the just, speedy, and

   inexpensive disposition of the case.” Fed. R. Civ. P. Rule 16(c)(2); Monod v. Futura, Inc., 415

   F.2d 1170, 1173 (10th Cir. 1969).

          In this instant case, it is clear that Defendants will argue that Plaintiff Fourth and Eighth

   Amendment claims will be moot if the current scheduling order [Doc. 64] which includes a

   discovery cut off of January 31, 2019, is not modified. Plaintiff’s next parole hearing is

   scheduled to be held in January 2019. See Exhibit 1.

          Plaintiff can be ready for trial as soon as it is ordered by this Court. Ordering an

   expedited trial date is not only a “reasonable response” to the specific problem Plaintiff now

   faces (and in accordance with the guidance of the 10th Circuit in Estate of Strong v. City of

   Northglenn, Colorado), but the obvious solution. Setting a prompt trial date would prevent

   wasting the resources and time already invested in the instant litigation. More importantly, it

   would allow Plaintiff an opportunity to resolve her important Constitutional claims on the merits
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 6 of 8




   pursuant to Fed. R. Civ. P. Rule 40 and D.C. Colo. L. Civ. R 40.1 which permit the Court to

   prioritize cases for equitable reasons in accordance with law.

   B.     The Court Should Modify the Scheduling Order because Plaintiff has shown Good
          Cause for an Expedited Trial Date

          Fed. R. Civ. P. Rule 16(b)(4) permits the Courts to modify a scheduling order when good

   cause is shown. The “good cause” standard requires the moving party to show that despite its

   diligent efforts, it could not have reasonably met the scheduled deadline. See Pumpco, Inc. v.

   Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001); Perez v. Denver Fire Dep’t, 243 F.

   Supp. 3d 1186, 1199 (D. Colo. 2017), aff’d, 724 F. App’x 646 (10th Cir. 2018). The majority of

   case law addresses such motions in the event that parties are unable to meet scheduled deadlines.

   It stands to reason that because Fed. R. Civ. P. Rule 16(b)(4) allows modification of a scheduling

   order if “good cause” is shown, this power includes the ability to modify the scheduling order to

   include expediting a trial.

          In the instant case, good cause exists to warrant an expedited trial. Plaintiff has diligently

   litigated her claims and promptly pursued discovery and sought the same from Defendants

   through her motion to compel discovery. Plaintiff has completed all essential depositions.

   Despite her good faith efforts to litigate her claims swiftly, Plaintiff may be unable to pursue her

   Constitutional claims if the scheduling order is not modified to permit an expedited trial. As the

   circumstances that risk mooting her constitutional claims absent a modification are out of

   Plaintiff’s control, she has shown good cause to do so to permit an expedited trial.

                            CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)

          Undersigned counsel discussed this motion with Mr. Alber who stated that Defendants

   would oppose this motion because an expedited trial was “not necessary.”
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 7 of 8




                                        IV.     CONCLUSION

          For the reasons above, Plaintiff respectfully requests that the Court grant this motion, and

   order an expedited trial date, pursuant to Fed. R. Civ. P. Rule 16(c)(2)(P), Fed. R. Civ. P. Rule 40

   and D.C. Colo. L. Civ. R 40.1, in the interest of justice, and if necessary, modify the scheduling

   order pursuant to Fed. R. Civ. P. Rule16 (b)(4).

          Respectfully submitted this 7th day of December 2018.

                                                 Respectfully submitted,

                                                 s/ Paula Greisen
                                                 Paula Greisen
                                                 Meredith A. Munro
                                                 KING & GREISEN, LLP
                                                 1670 York Street
                                                 Denver, Colorado 80206
                                                 (303) 298-9878 telephone
                                                 greisen@kinggreisen.com
                                                 munro@kinggreisen.com

                                                 Shawn Thomas Meerkamper
                                                 Transgender Law Center
                                                 P.O. Box 70976
                                                 Oakland, CA 94612
                                                 (510) 587-9696
                                                 shawn@transgenderlawcenter.org

                                                 Lynly S. Egyes
                                                 Transgender Law Center
                                                 594 Dean Street, Suite 47
                                                 Brooklyn, NY 11238
                                                 (973) 454-6325 telephone
                                                 lynly@transgenderlawcenter.org

                                                 Attorneys for Plaintiff
Case 1:17-cv-01654-MSK-NRN Document 104 Filed 12/07/18 USDC Colorado Page 8 of 8




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of December 2018, I electronically filed the foregoing
   PLAINTIFF’S MOTION FOR AN EXPEDITED TRIAL with the Clerk of the Court using
   the CM/ECF system which will send notification of such filing to the following e-mail addresses:

   Chris W. Alber
   Colorado Department of Law
   Civil Litigation and Employment Law Section
   Ralph L. Carr Colorado Judicial Center
   1300 Broadway, 10th Floor
   Denver, CO 80203
   Chris.Alber@state.co.us

   Jack D. Patten, III
   Colorado Department of Law
   Civil Litigation and Employment Law Section
   Ralph L. Carr Colorado Judicial Center
   1300 Broadway, 10th Floor
   Denver, CO 80203
   Jack.Patten@coag.gov

   Counsel for Defendants

                                                s/ Laurie A. Mool
                                                Paralegal, King & Greisen, LLP
